Citation Nr: 0011040	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for right knee 
instability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946, and from May 1946 to May 1948.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
regional office in Jackson, Mississippi (hereinafter RO).


FINDING OF FACT

The veteran has moderate instability of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, private medical records, 
and VA medical records have been included in his file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
he has been adequately assisted in the development of his 
case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he 
developed chronic and severe bilateral synovitis in August 
1946.  Subsequent to service discharge, the veteran has 
continued to have complaints of pain and recurrent swelling 
regarding his service-connected knee disorders.  

A VA examination conducted in July 1990, revealed moderate 
bowing of the legs.  The veteran was able to walk on his toes 
and heels and perform a full squat.  A 2-inch vertical 
incisional scar, lateral to the patella did not have any 
functional significance.  There was a 1/4-inch anterior drawer 
laxity as he sat on the side of the table and a 3 to 4 degree 
lateral spring at 30 degrees.  Range of motion of the right 
knee was 10 to 130 degrees, with nonspecific crepitation.  
The diagnoses included chronic synovitis of the knees, with 
degenerative joint disease and genu varum.  A VA examination 
dated in September 1992, revealed a slight limp and 
well-healed surgical scars.  The right knee lacked 5 degrees 
from terminal extension and had 130 degrees of flexion.  Both 
knees had pain on full flexion and mild crepitance was noted 
on motion.  Slight swelling was found without redness or 
heat.  There was generalized tenderness to palpation.  No 
instability was demonstrated, and the veteran performed a 
satisfactory heel and toe walk.  He was able to squat 
slightly, greater than half the way down, and arise again.  
X-rays showed mild narrowing involving the medial joint 
compartments, with marginal osteophyte formations.  There was 
a loss of patellofemoral joint space.  A small calcific 
density in the projection of the lateral joint space 
suggested a loose body.  The clinical diagnosis was history 
of postoperative synovitis, degenerative joint disease.  

VA outpatient treatment records from 1993 to 1994, revealed 
complaints of knee pain, with marked crepitation on motion.  
Instability, effusion, erythema, and increased warmth were 
not shown.  A bone scan revealed degenerative joint disease 
of the right knee.  

A VA examination conducted in April 1994, revealed a slight 
limp.  The right knee lacked 5 degrees internal extension and 
130 degrees of flexion.  A significant amount of swelling, 
with a slight increase of warmth was found.  Tenderness to 
palpation along the patellofemoral joint, as well as along 
the anterior patellofemoral border of both knees was shown.  
There was no definite instability demonstrated.  The veteran 
was able to heel and toe walk, and slowly squat and arise.  
X-rays revealed moderate narrowing involving the medial joint 
compartments, with marginal osteophyte formations.  There was 
a loss of patellofemoral joint space.  Findings were thought 
to represent a degree of arthritic changes.  The clinical 
diagnosis was severe degenerative arthritis, both knees.  

A VA examination conducted in December 1994, noted that the 
veteran's gait was "waddling."  Examination of the right 
knee indicated extension to 0 degrees, flexion was 90 to 100 
degrees, with crepitance.  No instability was noted.  
Moderate effusion was present.  The patella did not move and 
the knee was tender on the medial and lateral aspect.  X-rays 
revealed marked degenerative changes, with narrowing of the 
medial joint space compartments, eburnation of the 
articulating surfaces, and hypertrophic spurring.  Extensive 
vascular calcification was also shown.  The clinical 
impression was bilateral knee synovitis, inflammatory and 
progressive.  The examiner noted that although adequate range 
of motion was shown, difficulty with weightbearing was found, 
particularly with walking and on stairs.  

A bone scan conducted in January 1996, indicated degenerative 
joint disease of the knees.  A VA examination conducted in 
February 1996, noted that the veteran walked with a bow and 
moderate limp, especially on the right side.  He was able to 
heel and toe walk with pain, and could squat to 90 degrees 
with fine crepitation.  The right knee had a 15-degree varus 
angulation and a 10-degree contracture.  Flexion to 130 
degrees was reported.  A soft fullness was found, but not a 
fluid-like effusion associated with trauma.  Fine crepitation 
was palpable, and the right knee was noted as slightly lax, 
but not unstable.  The right thigh was one-half inch smaller 
than the left, and the right knee was one-fourth inch greater 
than the left.  Reflexes were depressed and apparent numbness 
does not have a pattern.  X-rays indicated mild 
osteoarthritic changes were noted in the patellar femoral 
joint.  The clinical impression was history of chronic 
synovitis with biopsies followed by radiation therapy over a 
2 year period, now progressive degenerative joint disease in 
genu varum.  

VA outpatient treatment records in April and May 1996, report 
continued complaints of right knee pain, secondary to 
degenerative joint disease.  Significant calcification of the 
popliteal vessels was reported.  A VA examination conducted 
in October 1996, reported an antalgic gait on the right.  The 
right knee was warm, swollen, with a positive effusion.  
Range of motion revealed flexion to 100 degrees, extension 
was minus 10 degrees, with marked crepitus.  Bony hypertrophy 
was present.  X-rays revealed moderate to severe narrowing 
involving the medial joint compartment of the right knee, 
with marginal osteophyte formation.  Osteophytes were also 
demonstrated about both patellae.  Findings were noted as 
most likely representing a degree of arthritic changes.  The 
clinical impression was bilateral knee synovitis/arthritis, 
with ongoing progression.  

A VA outpatient treatment record dated in August 1997, 
reported complaints of knee pain.  Examination revealed full 
range of motion, no effusion, and stability.  X-rays 
conducted in August 1997, revealed early to moderate changes 
of degenerative arthritis, especially in the medial 
compartment.  Degenerative changes were also noted at the 
patellofemoral joint.  Vascular calcification was indicated.  

A VA examination conducted in February 1998, reported a 
slight limp on the right with a well-healed surgical scar 
over the lateral aspect of the right knee.  The right knee 
lacked 10 degrees in terminal extension, with 130 degrees 
flexion.  Pain and crepitation were shown on motion.  
Generalized swelling and enlargement of the knee were found, 
with tenderness to palpation over the area of the medial 
joint line.  Lachmann's was negative.  A 2-plus opening, 
laterally, to varus stress with the knee in 30 degrees 
flexion was shown.  X-rays indicated degenerative changes 
with hypertrophic spurring and extensive vascular 
calcification.  There was calcific density projected within 
the joint space to the right of the midline, which was noted 
as a possible small loose body.  The clinical impression was 
synovitis, with degenerative changes.  The examiner noted no 
definite weakness, fatigability, or incoordination; however, 
painful motion was shown with increased pain on use.  The 
examiner further noted that "the pain can further limit 
functional ability during flare-up, although it is not 
feasible to attempt to express this in terms of additional 
limitation of motion as this cannot be determined with any 
degree of medical certainty."  VA outpatient treatment 
records dated in May and August 1998, revealed full range of 
motion, with pain.  VA outpatient treatment records in 1999 
indicate complaints of knee pain.  In February 1999, it was 
noted that the right knee had full range of motion with pain 
and tenderness.  

The veteran's service-connected right knee instability is 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This rating 
contemplates knee impairment, involving recurrent, moderate 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 30 percent evaluation is for 
assignment for severe, recurrent subluxation or lateral 
instability.  Id. 

Accordingly, an evaluation in excess of 20 percent based on 
instability or subluxation is not warranted.  In June 1999, 
the VA examiner that conducted the veteran's February 1998 VA 
examination stated that the 2-plus opening laterally to 
various stress with the knee in 30 degrees of flexion 
represented slight to moderate instability.  

The Board notes that the Court has held that the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995) are not applicable to 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  In that case, the Court stated the following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257.  
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, 
D[iagnostic] C[ode] 5257 provides that 
recurrent subluxation or lateral 
instability is ratable at 10[ percent] 
when "slight," thus providing a minimum 
10[ percent] rating for this condition, 
cf. D[iagnostic] C[ode] 5257, and at 20[ 
percent] when the condition is 
"moderate."

Id.  Thus an evaluation in excess of 20 percent cannot be 
granted based upon pain.  An evaluation in excess of 20 
percent for instability of the right knee, is therefore, not 
warranted.  


ORDER

An increased rating for instability of the right knee is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 7 -


